Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The prior art of record (in particular, US 20200304794 A1-Lai et al (Hereinafter referred to as “Lai”), in view of US 20170324643 A1-Seregin et al (Hereinafter referred to as “Seregin”) does not disclose, with respect to claim 1, a device for decoding a coded data of a digital image comprising a plurality of blocks, the device comprising: a processor; and a memory having instructions which, when executed by the processor, cause the device to: select one or more adjacent blocks for a subject block of the plurality of blocks, which is a subject for the decoding; derive on the basis of a prediction mode(s) of the one or more adjacent blocks, one or more estimated prediction modes; decode, for the subject block, a flag indicating whether or not a prediction mode of the subject block is identical to an estimated prediction mode from a group comprising the one or more estimated prediction modes in a case where the value of the flag is 1, decode an identifier mpm_idx designating an estimated prediction mode from the group as the prediction mode of the subject block; and in a case where the value of the flag is 0, decode rem_bits designating a prediction mode from among prediction modes which are not included in the group as the prediction mode of the subject block; and generate a predicted image of the subject block, based on the prediction mode of the subject block as claimed.  Rather, Lai discloses an image decoding apparatus for scaling a transform coefficient (Fig. 2), the image decoding apparatus comprising: a scaling list decoder  (Fig. 2) that decodes a flag specifying whether a quantization matrix is applied in a case that a non-separable transform is applied ([0112]); a scaling circuitry that scales the transform coefficient by using one of a first scaling list set to a predetermined value (a plurality of scaling matrices are signaled) and a second scaling list derived by using a scaling matrix ([0067], wherein one of the scaling matrices is selected to generate a target scaling matrix; [0101], wherein the scaling matrix will be used for obtaining a second scaling list (matrix)); and a TU decoder that decodes a non-separable transform index specifying whether the non-separable transform is used ([0014], wherein flags are parsed at the decoder;[0015], wherein block is a non-separable transform indicates that a non-separable transform was used; [0103], wherein non-separable transforms are used;[0104]). Similarly, Seregin discloses the scaling circuitry sets a value of a non-separable transform variable to one ([0072], wherein flag is 1 in case where index is non-zero), in a case that a value of the non-separable transform index is not equal to zero and a colour component indicates luminance component ([0060], wherein NSST (non-separable transform) is equal to not zero, color is luma; [0071], wherein flag indicates non-zero index; ([0072], wherein flag is 1 in case where index is non-zero) ). The same reasoning applies to claims 2, 5, and 6 mutatis mutandis.  Accordingly, claims 1-8 are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487